        Case 1:21-mj-00122-RMM Document 19 Filed 04/16/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA           :
                                    :
       v.                           :              Case No. 21-CR-122(RMM)
                                    :
 MATHEW CAPSEL,                     :
                                    :
       Defendant.                   :
____________________________________:

                   GOVERNMENT’S OPPOSITION TO DEFENDANT’S
                     MOTION TO MODIFY PRE-TRIAL RELEASE
                                CONDITIONS

       The United States files this Opposition to the Defendant’s Motion to Modify Pre-Trial

Release Conditions pursuant to the Bail Reform Act’s pretrial detention provisions under 18

U.S.C. § 3142. Based on arguments put forth here and in a subsequent hearing the government

request that the Court deny the defendant’s request to further modify his release conditions.

                                        BACKGROUND

       On January 6, 2021, a joint session of the United States Congress convened at the United

States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,

elected members of the United States House of Representatives and the United States Senate were

meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral

College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint

session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the

House and Senate adjourned to separate chambers to resolve a particular objection. Vice President

Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President

Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
        Case 1:21-mj-00122-RMM Document 19 Filed 04/16/21 Page 2 of 10




As noted above, temporary and permanent barricades were in place around the exterior of the U.S.

Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away

from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings still underway and the exterior doors and

windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police

attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after

2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking

windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged

and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of

Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session

of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice

President Pence remained in the United States Capitol from the time he was evacuated from the

Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

       National Guard troops were present to assist the United States Capitol Police. Restrictions

around the U.S. Capitol include permanent and temporary security barriers and posts manned by

U.S. Capitol Police. Only authorized people with appropriate identification are allowed access

inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed




                                                 2
        Case 1:21-mj-00122-RMM Document 19 Filed 04/16/21 Page 3 of 10




to members of the public.



       The Federal Bureau of Investigation received several tips providing videos and screenshots

of MATHEW CAPSEL (“CAPSEL”) and his activities relating to the events on January 6, 2021,

including the tips detailed below.

       On or about January 8, 2020, the FBI received a tip from Witness 1 who submitted

screenshots of a Facebook page with the name “Mateo Q Capsel” and a video posted by the

Facebook account. Witness 1 reported that they had seen multiple videos of CAPSEL “on the

frontline of the riot and breach”. Witness 1 reported that they were a former neighbor of CAPSEL

and that CAPSEL was “known to be violent”.

       On or about January 13, 2020, the FBI received a tip from Witness 2 who submitted

screenshots of Facebook posts by “Mateo Q Capsel” stating that they are friends on social media

with CAPSEL and that CAPSEL “was at Capitol building when the protesters and rioters got on

the building before entering” and had video of this on his Facebook page.

       A review of video posted on social media was conducted in which it appears that CAPSEL

is fighting against National Guardsmen attempting to hold the line with riot shields.

       The following screenshots are taken from a video posted on TikTok by @mateoqcapsel,

an account which was used by CAPSEL, showing CAPSEL’s physical appearance and attire

during the Capitol riot. CAPSEL has distinctive tattoos on his face and neck, and is wearing a red,

white, and blue hat with a design on the front. His black shirt bears a recognizable design, and he

is wearing a brown necklace.




                                                3
         Case 1:21-mj-00122-RMM Document 19 Filed 04/16/21 Page 4 of 10




        The authorities compared the screenshots with the defendant’s driver’s license photograph

(depicted below) and confirmed his identity. The defendant has the same features and identifiable

facial tattoo.




        The following screenshots are taken from a video posted on TikTok by Witness 3, who

was a witness to the events in the video and reposted to the account @mateoqcapsel. Authorities



                                                4
        Case 1:21-mj-00122-RMM Document 19 Filed 04/16/21 Page 5 of 10




spoke to Witness 3 who recorded the video and was informed that the timestamp of the video was

18:23 EST January 6, 2021. In this video, CAPSEL, identifiable by the tattoos on his face and

neck, and wearing the same hat, shirt, and necklace, is fighting against National Guardsmen until

he is pepper sprayed, as shown in the last screenshot. Specifically, the video depicts CAPSEL

charging against a lined group of National Guardsman, running into their protective shields.




                                                5
Case 1:21-mj-00122-RMM Document 19 Filed 04/16/21 Page 6 of 10




                              6
        Case 1:21-mj-00122-RMM Document 19 Filed 04/16/21 Page 7 of 10




       On these and other facts, the defendant, was charged on January 19, 2021, by criminal

complaint with violations of 18 U.S.C. § 1752 (1) and (3) (unlawful presence on the grounds),

111(a) (assaulting an officer), and 231(a)(1) and (3) (Obstruction of an Official Proceeding). An

arrest warrant issued for the defendant on January 19, 2021, and executed on January 29, 2021,

was executed in Illinois whereupon he contested his detention and the Court in the Northern

District of Illinois set forth the conditions of his release, including, notably, home confinement.




                                                 7
        Case 1:21-mj-00122-RMM Document 19 Filed 04/16/21 Page 8 of 10




       On February 5, 2021, this Court maintained the defendant’s release conditions, with a slight

exception to allow him to work within his home jurisdiction and set forth a preliminary hearing

date. The parties most recently agreed to continue the hearing until June 4, 2021.

       The defendant now seeks to have this Court remove his monitoring device all together.

The Court should deny this request.

                                             ARGUMENT

       A. DEFENDANT’S VIOLATION OF A PROTECTIVE ORDER AND FTA

       On May 20, 2020, in Illinois state matter 20-CM-278, CAPSEL was arrested on a charge

of violating a Civil Protection Order, Domestic Battery and Trespassing. The charges were the

result of CAPSEL violating a Civil Protection issued to protect his ex-wife. According to the

Lasalle County Illinois State's Attorney's Office, the CAPSEL's bond in that matter contained the

following conditions:

               Appear to answer the charge in the court having jurisdiction on a day certain and

               thereafter as ordered by the Court until discharged; Not depart this stated without

               leave of the Court; and, not to violate any criminal statue of any jurisdiction. The

               defendant violated those conditions by failing to appear for a Final Pretrial

               Conference on January 8, 2021, and by traveling to the District of Columbia where

               the [insurrection] occurred.

       Removing CAPSEL’s electronic monitoring system would not provide the Court with the

assurance that he would continue to attend hearings and comply with the Court’s orders regarding

locations he should refrain from visiting.




                                                8
        Case 1:21-mj-00122-RMM Document 19 Filed 04/16/21 Page 9 of 10




       B. N.D. OF ILLINOIS TOOK ALL OF THE RELEVANT CIRCUMSTANCES

           INTO ACCOUNT WHEN FASHIONING RELEASE CONDITIONS

       Although the North District of Illinois did not agree with the governments’

recommendation to detain the defendant, the Court fashioned conditions that were least restrictive,

but that could ensure the safety of the community, defendant’s compliance to stay out of the

District of Columbia, and insure the defendant’s appearance before this Court. See Attachment A.

Considering the defendant’s prior failure to appear in court on January 8, 2021, a monitoring

device was deemed to be a necessary element of the defendant’s release conditions. Nothing has

changed in that regard.

                                      CONCLUSION

       For the reasons stated above, the Court should deny the defendant’s request for a change

of release conditions.

                                       Respectfully submitted,

                                       CHANNING D. PHILLIPS
                                       ACTING U.S. ATTORNEY
                                       D.C. BAR NO. 415793



                             By:                               /s/
                                     Kenya K. Davis
                                     Assistant United States Attorney
                                     D.C. Bar No. 502305
                                     U.S. Attorney’s Office
                                     555 4th Street, N.W.
                                     Washington, D.C. 20530
                                     202-252-7059
                                     Kenya.Davis@usdoj.gov




                                                9
       Case 1:21-mj-00122-RMM Document 19 Filed 04/16/21 Page 10 of 10




                                CERTIFICATE OF SERVICE

        I hereby certify that on April 12, 2021, I sent a copy of the foregoing through electronic
mail to Christopher Davis, Esq., counsel for the defendant.


                                      /s/
                                      KENYA K. DAVIS
                                      Assistant United States Attorney
